Mr. Justice Eakin
delivered the opinion of the court.
1, 2. The court found and the evidence discloses that ' the claim and possession of Castle was continuous, adverse, open, notorious and exclusive during all his occupancy thereof, and the statute of limitations com*371menced to run against the road company from the date its selection under the grant was approved by the Department of the Interior, namely, December 19, 1879, from which date the road company was in a position to maintain ejectment against Castle: See Boe v. Arnold, 54 Or. 52 (20 Ann. Cas. 533, 102 Pac. 290), and Altschul v. Clark, 39 Or. 315 (65 Pac. 991). Such adverse possession for the period of ten years is evidence of a fee-simple title in the adverse holder. This was the holding in Joy v. Stump, 14 Or. 361 (12 Pac. 929), and followed by this court ever since, so that Castle’s title to the land was complete at the time cf his death, and passed to his heirs. The question of tacking the possession of the widow and son to the possession of Castle as an element of adverse possession is not involved, and the conveyance by the widow and son to plaintiff, even though only by a quitclaim deed, was sufficient to pass all the right, title and interest held by the grantors: Dolph v. Barney, 5 Or. 191; Baker v. Woodward, 12 Or. 3 (6 Pac. 173). In Boe v. Arnold, 54 Or. 52 (102 Pac. 290, 20 Ann. Cas. 533), the case of Altschul v. Clark, 39 Or. 315 (65 Pac. 991), is overruled, in so far as it holds that the occupant of government land claiming ownership as against all the world, except the United States, cannot claim title by adverse possession against the true owner, holding: “That one claiming title to land by adverse possession for a period of ten years as against all persons, but recognizing the' superior title of the United States government, and seeking in good faith to acquire that title, may assert such adverse possession as against any person claiming to be the owner under a prior grant. ’ ’
The judgment of the Circuit Court is affirmed.
Aexirmed.